 
EXHIBIT 10.1
 
Jerry Smith
Executive Vice President, General Counsel*
and Corporate Secretary
Direct Line:  (702) 270-5123
Fax No:  (702) 270-5326
jsmith@shufflemaster.com


*Admitted in Nevada as In-House Counsel

May 3, 2010


Mr. Phillip C. Peckman
The Peckman Company
10777 W. Twain, Suite 115
Las Vegas, NV  89135
 
Dear Mr. Peckman:
 
This letter will confirm the agreement reached between you and Shuffle Master
(“SMI”), and approved by SMI’s Compensation Committee, relating to your services
to SMI as its interim Chief Executive Officer (“CEO”).
 
1. Commencing April 26, 2010, you have been elected by SMI’s Board of Directors
(“Board”) as SMI’s CEO on an interim basis.  As of that date, you have resigned
as Chairman of the Board of SMI, and as a member of the Audit, Compensation and
Governance Committees, but remain as a Director, although you will no longer be
“independent” as defined by the applicable NASDAQ and SEC rules.  Once any CEO
role you have has ended, it is the present intent of the Board that you will be
re-elected as Chairman (assuming you are then a Director). You have also been
advised that there will be a “cooling-off” period if you are interim CEO for
more than 12 months and, therefore, in that circumstance, you would not
immediately return to “independent” director status and, thus, will continue to
not be able to serve on any of the Board committees that require only
independent directors – currently the Audit, Compensation and Governance
Committees.  If your interim CEO role lasts less than 12 months, then when it
ends, you would again be eligible for independent status, provided you are not
then an officer of SMI, or otherwise disqualified from independent status.
 
2. Your services as SMI’s interim CEO shall be on a month-to-month basis,
terminable at any time by the Board, upon 30 days prior written notice from the
Board, or by mutual agreement.
 
3. While you are SMI’s interim CEO, you shall be paid based on an annual base
salary of $500,000 per year.  You will be paid at the same intervals as other
SMI employees.
 
4. Further, for your services as interim CEO, you will be eligible to
participate in the Company’s Executive Bonus Program for FY2010, as authorized
by the Compensation Committee and ratified by the Board, which is applicable to
the other senior management executives of the Company, which cash bonus shall
have a target of 50% of your base salary (pro-rated based on the actual number
of months you serve as interim CEO).
 
5. As of April 26, 2010, and while you have any CEO role, you shall not receive
any cash compensation for being a Director of SMI.
 
6. When your services as interim CEO role end, the Board, in its sole
discretion, shall determine, with the approval of the Compensation Committee,
whether or not you are entitled to any equity for your services as interim CEO
(the “CEO Equity”).  Any CEO Equity which would be awarded to you shall be no
less in actual Black-Shoales value than the equity previously granted to you as
Chairman of the Board and Chairman of the Audit Committee at the Board meeting
on March 26, 2010 (the “March 2010 Equity”), provided, however, that the March
2010 Equity shall be a credit and applied against any CEO Equity to which you
might otherwise be entitled.
 
7. Within 30 days of the date hereof, you shall select either option 7(a) or
7(b), and if no selection is made, you shall be deemed to have selected
option 7(a).
 
(a)  While you are interim CEO, you shall receive the same benefits which all of
the other senior executives receive, such as, without limitation, medical
insurance, life insurance, and MDVIP medical concierge coverage.
 
(b)  While you are interim CEO, SMI will reimburse you for your current personal
medical insurance coverage, in lieu of receiving SMI’s medical insurance, but
you shall still receive SMI’s other benefits as listed in option 7(a) above.
 
1

--------------------------------------------------------------------------------

 
8. There shall be no severance pay due to you when your interim CEO role ends.
 
9. Your services as interim CEO of SMI shall be on a full-time basis, except you
shall be permitted to continue with one current consulting arrangement through
The Peckman Company (where you will continue to serve as its President).  If The
Peckman Company wishes to add any additional clients while Mr. Peckman is CEO of
SMI, he shall first notify, in writing, SMI for its approval, which approval
shall not be unreasonably withheld.  You have represented to SMI that any
consulting arrangement will not interfere with your service as interim CEO and
is not and will not be for a person or entity that competes with SMI.
 
10. You shall adhere to and comply with all of SMI’s policies and procedures
applicable to the CEO.
 
11. In the event of any dispute over the terms of this agreement, the parties
agree to use their best efforts to mediate and resolve such disputes.  In any
such mediation, Nevada law shall apply.  If mediation is not successful in
resolving any disputes, the parties agree to arbitrate any still existing
disputes under the rules of the American Arbitration Association, in Las Vegas,
applying Nevada law.  The prevailing party in any such arbitration shall also be
entitled to its reasonable attorney fees.
 
12. This letter represents the entire agreement of the parties relating to your
services as interim CEO of SMI.
 


 
Very truly yours,
 

 SHUFFLE MASTER, INC.    APPROVED BY:
 
 
 
 
/s/ JERRY SMITH
 
COMPENSATION COMMITTEE OF
SHUFFLE MASTER, INC
 
 
/s/ DANIEL WADE
 Jerry Smith, Executive Vice President,
General Counsel and Corporate Secretary
 
 Daniel Wade, Chairman
 
 
 
/s/ GARRY SAUNDERS
     Garry Saunders, Chairman of the Board    
 
 
READ, AGREED, AND ACCEPTED
   
 
 
/s/ PHILLIP C. PECKMAN
     Phillip C. Peckman    
 
Dated:
 
May 5, 2010
   

 
 


 
2 

--------------------------------------------------------------------------------



 
 